Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00692-CV

                                             John SHULL,
                                               Appellant

                                                   v.

  WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS’ ASSOCIATION, INC.;
         Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                   Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-15954
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 7, 2016

DISMISSED FOR WANT OF PROSECUTION

           This appeal arises from pro se appellant John Shull’s complaints about the management

and operation of the Westover Crossing (San Antonio) Homeowners’ Association. Because

Appellant has twice failed to file a brief that complies with the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.

           Appellant filed his brief on October 17, 2016; the brief flagrantly violated the appellate

rules. The printed brief consisted of eighty-nine pages but it did not contain a certificate of

compliance. Contra TEX. R. APP. P. 9.4(i)(3). The included portions of the brief contained more
                                                                                       04-15-00692-CV


than 30,000 words, over twice the allowed maximum, contra id. R. 9.4(i)(2)(B), and the brief’s

typefaces were smaller than required, contra id. R. 9.4(d),(e).

        Because the brief flagrantly violated the Rules, on October 25, 2016, we advised Appellant

of the original brief’s defects, struck Appellant’s original brief, and ordered him to file an amended

brief. We warned Appellant that “[t]he amended brief must correct all of the violations listed

above and fully comply with the applicable rules.” See, e.g., id. R. 9.4, 9.5, 38.1. We further

warned Appellant that “[i]f the amended brief does not comply with [our] order, we ‘may strike

the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file

a brief.’” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if

an appellant fails to timely file a brief).

        On November 7, 2016, Appellant filed his amended brief. The amended brief does not

comply with Rules 9.4 and 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

9.4, 38.1. Specifically, the 144-page brief has, inter alia, the following defects. The amended brief

contains numerous citations to materials outside the appellate record. Contra id. R. 38.1(g) (“The

statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief must

contain . . . appropriate citations . . . to the record.”). The great majority of the brief comprises

lengthy recitations of alleged facts and complaints but very little that might be construed to present

a legal argument specifying how the trial court erred and why this court should reverse the trial

court’s judgment. Contra id. (“The brief must contain a clear and concise argument for the

contentions made . . . .”). Appellant’s argument section is not “a clear and concise argument for

the contentions made [that are supported by] appropriate citations to authorities and to the record.”

Contra id.

        Further, as Appellant notes in the certificate of compliance, the brief contains 27,787

words, almost twice the allowed maximum, contra id. R. 9.4(i)(2)(B), and the amended brief’s
                                                 -2-
                                                                                    04-15-00692-CV


186-page appendix contains numerous documents outside the appellate record. See White Budd

Van Ness P’ship v. Major-Gladys Drive Joint Venture, 811 S.W.2d 541, 541 (Tex. 1991) (order)

(striking an application for writ of error for failure to comply with page limits); Meyer v. State,

310 S.W.3d 24, 25–26 (Tex. App.—Texarkana 2010, no pet.) (striking a 253-page brief and

dismissing the appeal).

       Appellant’s amended brief flagrantly violates the Texas Rules of Appellate Procedure and

fails to comply with our October 25, 2016 order. See TEX. R. APP. P. 42.3; White Budd Van Ness

P’ship, 811 S.W.2d at 541; Meyer, 310 S.W.3d at 25–26. As we warned Appellant we would do

if his amended brief did not comply with the Rules and our October 25, 2016 order, we strike

Appellant’s amended brief, prohibit him from filing another brief in this appeal, and dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 9.4(i)(2), 38.8(a)(1), 38.9(a), 42.3(b).

Appellees’ November 29, 2016 motion to strike Appellant’s second amended brief on motion for

extension of time to file Appellees’ brief is moot. Appellant’s December 1, 2016 motion is denied.

                                                 PER CURIAM




                                               -3-